Citation Nr: 0127455	
Decision Date: 12/18/01    Archive Date: 12/28/01

DOCKET NO.  01-04 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a seizure 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his father, and sister



ATTORNEY FOR THE BOARD

Artur F. Korniluk, Counsel


INTRODUCTION

The veteran had active service from January to March 1974.  
This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Houston Regional 
Office (RO) October 1999 decision, declining to reopen the 
claims of service connection for bilateral hearing loss and 
seizure disorder.


FINDINGS OF FACT

1.  The veteran's application to reopen the claims of service 
connection for bilateral hearing loss and a seizure disorder 
was most recently denied by RO decision in March 1999, and no 
timely appeal therefrom was filed; thus, the March 1999 
decision became final.  

2.  Portions of the evidence received in support of the 
application to reopen the claims of service connection for 
bilateral hearing loss and a seizure disorder, furnished 
since the March 1999 RO decision, are new, relevant, and 
probative of the issues at hand.  


CONCLUSIONS OF LAW

1.  Evidence submitted since the March 1999 RO decision 
declining to reopen the claim of service connection for 
bilateral hearing loss is new and material, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (2001).

2.  Evidence submitted since the March 1999 RO decision 
declining to reopen the claim of service connection for a 
seizure disorder is new and material, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During this appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted providing new statutory requirements regarding notice 
to veterans and their representatives and specified duties to 
assist in the development of a claim.  This change in law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Yet, VCAA specifies that reopening a 
previously disallowed claim is not required, except when new 
and material evidence is submitted.  38 U.S.C.A. § 5103A(f) 
(West Supp. 2000).  

Recently, VA published final regulations implementing VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.156(a)).  However, this regulatory amendment 
was explicitly made applicable only to applications to reopen 
finally disallowed claims which were received by VA on or 
after August 29, 2001.  Id., at 45,630.  Since the veteran's 
application to reopen the claims of service connection for 
bilateral hearing loss and a seizure disorder was received by 
the RO prior to this date, the preexisting version of 
38 C.F.R. § 3.156 applies, and the Board need not determine 
which version of the regulation would be most favorable to 
him.  See Karnas, 1 Vet. App. at 313.  All citations in this 
decision refer to the "old" version of 38 C.F.R. § 3.156.

Historically, service connection for bilateral hearing loss 
was denied by RO rating decision in June 1974, based on a 
finding that the veteran did not have hearing loss disability 
of service origin.  No appeal from that decision was filed by 
or on behalf of the veteran.  38 U.S.C.A. § 4005 (West 1970) 
(now 38 U.S.C.A. § 7105); 38 C.F.R. § 19.153 (1973) (now 
38 C.F.R. § 20.1103 (2001)).  Accordingly, the June 1974 RO 
rating decision became final and is not subject to revision 
on the same factual basis, but may be reopened on the 
submission of new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. §§ 3.104(a), 3.156(a).

Subsequently, the veteran's application to reopen the claim 
of service connection for bilateral hearing loss was denied 
by Board decision in October 1997, based on findings that new 
and material evidence had not been submitted in support of 
the claim.  A Board decision is final and is not subject to 
revision on the same factual basis, but it may be reopened on 
submission of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7104; 38 C.F.R. §§ 3.104, 3.156; see also Evans v. 
Brown, 9 Vet. App. 273 (1996).

In February 1998, the veteran filed a claim of service 
connection for "post traumatic seizure disorder," but his 
claim was denied by RO decision in August 1998, finding that 
competent evidence of record did not show that he had a 
seizure disorder of service origin.  Timely notice of 
disagreement had not been filed by or on behalf of the 
veteran.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Thus, the 
August 1998 RO decision became final and is not subject to 
revision on the same factual basis, but may be reopened with 
submission of new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. §§ 3.104(a), 3.156(a).

Subsequently, the veteran sought to reopen the claims of 
service connection for bilateral hearing loss and a seizure 
disorder, but his application was denied by RO decision in 
March 1999, finding that new and material evidence had not 
been submitted in support of the service connection claims.  
An appeal from the RO decision in March 1999 was not filed.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Accordingly, the 
March 1999 RO decision declining to reopen the claims of 
service connection for bilateral hearing loss and a seizure 
disorder constitutes the most recent final decision with 
regard to these claims; it must be determined whether new and 
material evidence has been submitted since that decision.  
See Evans, 9 Vet. App. at 285.  A final RO rating decision is 
not subject to revision on the same factual basis, but may be 
reopened on submission of new and material evidence.  
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104(a), 3.156(a); Evans, 
9 Vet. App. at 285.

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted, and reopening prohibited if such 
evidence is not submitted.  Barnett v. Brown, 8 Vet. App. 1 
(1995), aff'd, 83 F.3d  1380, 1383-84 (Fed. Cir. 1996).  See 
also Winters v. West, 12 Vet. App. 203, 206 (1999), rev'd on 
other grounds, sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. 
Cir. 2000).  In addressing whether new and material evidence 
has been submitted, the Board must review the evidence before 
VA at the time of the last final decision, identify any 
additional evidence now before VA, and determine whether that 
additional evidence is both new and material.  If so, then 
the claim will be reopened.  If not, analysis must end, as 
the Board lacks jurisdiction to further review the claim.  
Barnett, 83 F.3d at 1383-84.  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet. App. 1 (1998).  

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," 
but that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id., 155 F.3d at 1363.  
In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

With the above considerations, the Board must now review all 
of the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the most 
recent final RO decision in March 1999.

Evidence of record at the time of the March 1999 RO decision 
included the veteran's service medical records, and extensive 
post service records, medical and non-medical, from VA 
facilities and from numerous private medical providers, dated 
from September 1980 to June 1998, documenting frequent and 
extensive treatment for numerous symptoms and impairment.  
Non-medical records consisted of administrative documents 
from the Social Security Administration (SSA), reflecting 
that that he received SSA disability benefits since September 
1993 due to Bell's palsy and a seizure disorder, as well as 
his own repeated accounts, written and oral, describing the 
sequence of events allegedly giving rise to his pertinent 
disabilities; he suggested that he did not have any hearing 
loss or seizure disorder before service, that he sustained 
injury in service resulting in hearing loss and a seizure 
disorder, and that his current disabilities were related to 
in-service trauma.

The veteran's service medical records reveal no report or 
clinical finding indicating any hearing impairment, or head 
or acoustic trauma on service entrance medical examination in 
January 1974; on examination, defective hearing was diagnosed 
(supported by audiometry findings) and an "H2" physical 
profile assigned, but he was found qualified for enlistment.  
Later in January 1974, he sought medical consultation for 
left earache; on follow-up examination during the remainder 
of his brief active service, it was determined that he had 
bilateral hearing loss with history of noise exposure, and 
that he had symptoms including headaches, earaches and ear 
congestion, decreased hearing, tinnitus, and vertigo; on 
examination in February 1974, it was indicated that he had no 
history of head trauma, ear disease or surgery, or 
neurological impairment.  Later, an examiner assigned an 
"H3" profile due to hearing loss, recommending separation 
from service due to that disability, observing that if the 
hearing loss had been "H3" at the time of service entrance, 
the veteran should have been denied entry into service.  He 
underwent a medical board examination, finding that he had 
preexisting hearing loss with history of noise exposure, and 
that his hearing impairment was not incurred or aggravated by 
service.  He was separated from the service in March 1974 due 
to hearing impairment.  In an undated statement of medical 
condition, he indicated that his medical condition 
(apparently prior to service separation) changed in that his 
hearing loss seemed to be getting worse from "cannon fire" 
and a fall.  

Post service clinical records (VA and private, including from 
SSA), dated from September 1980 to June 1998, document 
treatment for symptoms and impairment including bilateral 
hearing loss and a seizure disorder (clinical evidence of a 
seizure disorder, manifested by recurrent syncopal episodes, 
appears to have been indicated, initially, during VA 
outpatient treatment in August 1993).  On numerous occasions 
during the treatment, the veteran reported history of noise 
exposure/acoustic trauma and head trauma during his brief 
period of active service, suggesting that such 
trauma/exposure gave rise to his hearing loss and seizure 
disorder disabilities; based on his reported sequence of 
events allegedly giving rise to his disabilities, some 
physicians (including S. Waller, M.D.) opined that his 
impairment was in fact related to injuries sustained in 
service.  

Evidence submitted since the most recent final RO decision in 
March 1999 includes duplicate copies of portions of the 
veteran's service medical records, a July 1993 X-ray study of 
the lungs, and August 1993 computerized tomography of the 
head.  

In September 1999 and July 2000, Dr. Waller indicated that he 
treated the veteran since September 1995 for a seizure 
disorder.  Reportedly, the veteran sustained head trauma 
during his brief active service resulting, in pertinent part, 
in a seizure disorder; reportedly, the trauma also aggravated 
his preexisting bilateral hearing loss.  The physician 
indicated that the veteran's "worsening" hearing and 
seizure disorder were likely the result of head trauma in 
service.

At an August 2001 Travel Board hearing, the veteran 
reiterated the previously described sequence of events 
allegedly giving rise to his hearing loss and a seizure 
disorder, stressing that he did not have any hearing loss or 
seizures prior to service, and suggesting that those 
disabilities were related to head trauma in service.  At that 
hearing, the veteran's father and sister testified that they 
did not observe him to have any hearing impairment or 
seizures prior to entering service but, within short time 
following service separation, he displayed various symptoms 
and impairment including swelling of the face, dizziness, 
severe headaches, and hearing impairment.  

Based on the above, the Board concludes that the newly-
submitted evidence is material to a reopening of the 
veteran's claims of service connection for bilateral hearing 
loss and seizure disorder as it includes evidence that must 
be considered to fairly decide the merits of the claims.  
While portions of the newly-furnished evidence duplicates 
evidence of record in March 1999 (service medical records), 
and other merely cumulative of evidence of record at that 
time (the veteran's report of the events allegedly giving 
rise to his disabilities, and Dr. Waller's September 1999 and 
July 2000 statements reiterating the veteran's pertinent 
medical history giving rise to his disabilities), some of the 
newly-submitted evidence is clearly new and material and must 
be considered to decide the merits of the veteran's claims.  
In particular, the August 2001 hearing testimony of his 
father and sister to the effect that he did not exhibit any 
pertinent symptoms prior to entering the service but had 
various health problems following service separation, 
supports his own contention to the effect that his 
disabilities are of service origin.  Given the nature of the 
veteran's claims, and presuming credibility of the newly-
furnished evidence, the Board finds that there is new and 
material evidence to reopen the claims at issue.


ORDER

New and material evidence having been submitted, the claims 
of service connection for bilateral hearing loss and seizure 
disorder are reopened.
	

REMAND

Effective in November 2000, with enactment of VCAA, the law 
changed to provide that VA shall make reasonable efforts to 
assist veterans in obtaining evidence necessary to 
substantiate claims for benefits, except that no assistance 
is required if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of VCAA, or filed before the date of 
enactment and not yet final as of that date.  See Karnas, 
1 Vet. App. 308.  Also, recently, VA published final 
regulations implementing VCAA.  See 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).

In a claim for disability compensation, the assistance 
provided by VA shall include a medical examination when such 
is necessary to make a decision on the claim.  An examination 
is necessary if the evidence (both medical and lay, including 
statements from the veteran himself) contains competent 
evidence of a current disability or persistent or recurrent 
symptoms of disability; and the evidence indicates that the 
disability may be associated with active service, but there 
is insufficient medical evidence for VA to make a decision.  
38 U.S.C.A. § 5103A(d).

The evidence in this case includes medical data of in-service 
and post-service treatment for bilateral hearing loss, as 
discussed above, post-service treatment for a seizure 
disorder, as well as lay evidence (consisting of the 
veteran's and his relatives' statements) suggesting that he 
did not have hearing loss or seizures prior to service.  
However, the etiology of the pertinent disabilities is 
unclear.

In view of the foregoing, the Board believes that a thorough 
VA medical examination should be performed, including a 
review of the entire claims file, to determine the nature and 
origin of any bilateral hearing loss and seizure disorder 
which may be now present.  See Suttmann v. Brown, 5 Vet. 
App. 127 (1993).

Thus, the service connection claims are REMANDED for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of VCAA, 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001), and 
recent regulatory changes implementing 
same, are satisfied.

2.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
in association with any hearing 
impairment and seizure disorder since 
service.  After any necessary 
authorizations are obtained from the 
veteran, complete copies of all relevant 
VA or private reports of medical 
treatment (not already of record) should 
be obtained by the RO and added to the 
claims folder.

3.  The veteran should be afforded VA 
audiological examination to determine 
the nature and etiology of any bilateral 
hearing loss now present.  The veteran 
must be notified of the time and place 
of the examination (a copy of such 
letter to him must be included in the 
claims folder); he is advised as to his 
duty to report for same under 38 C.F.R. 
§ 3.326(a), and the potential adverse 
consequences of a failure to cooperate 
with reporting for the examination.  
38 C.F.R. § 3.655(b).  The entire claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  All indicated testing 
should be accomplished.  The examiner 
should provide an opinion as to whether 
it is as likely as not that any hearing 
loss found is causally related to 
service.  As to any hearing loss which 
may have preexisted service, the 
examiner should provide an opinion 
whether any such disability underwent 
permanent increase in disability during 
service (aggravation) and, if so, 
whether such permanent increase in 
disability in service was beyond the 
natural progress of the disease.  If any 
of the foregoing cannot be determined, 
it should be so stated for the record.

4.  The veteran should be afforded VA 
neurological examination to determine 
the nature and etiology of any chronic 
seizure disorder which may now be 
present.  The veteran must be notified 
of the time and place of the examination 
(a copy of such letter to him must be 
included in the claims folder); he is 
hereby advised as to his duty to report 
for same under 38 C.F.R. § 3.326(a), and 
the potential adverse consequences of 
his failure to cooperate with reporting 
for the examination.  38 C.F.R. 
§ 3.655(b).  The entire claims folder 
must be made available to the examiner 
for review in conjunction with this 
request for medical opinion, and the 
report must reflect the examiner's 
review of the claims file.  Any testing 
or clinical studies deemed useful by the 
examiner, should be scheduled and 
conducted, and the results thereof added 
to the record.  The examiner should be 
requested to express an opinion as to 
the origin and likely date of onset of 
any seizure disorder which may now be 
present, including whether it is as 
likely as not that any such disability 
is etiologically related to service or 
any incident occurring therein.  If any 
of the foregoing cannot be determined, 
the examiner should so state for the 
record.  A rationale for all opinions 
and conclusions reached should be 
provided.

5.  The RO should carefully review the 
examination reports and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for review.  

The veteran has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 



